Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because given the broadest reasonable interpretation a “program for Nyquist ghost correction that causes a computer to perform” includes a transitory carrier wave, which is non-statutory subject matter. 
Allowable Subject Matter
Claims 1-14 are allowed.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "after performing low-order phase correction on data for image targeted for correction, the correction unit corrects the Nyquist ghost with use of the two-dimensional phase map" in combination with the remaining claim elements as set forth in claims 1-9.	The prior art does not disclose or suggest the claimed "calculating a two-dimensional phase map in which phase differences calculated by performing complex division of the pair of image data are set as pixel values; and correcting the plurality of images with use of the two-dimensional phase map" in combination with the remaining claim elements as set forth in claims 10-14.
The prior art does not disclose or suggest the claimed "the step of correcting includes a step of, after performing low-order phase correction on data for image targeted for correction, performing two-dimensional phase correction on the data for image targeted for correction with use of the two-dimensional phase map" in combination with the remaining claim elements as set forth in claim 15.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	McKay et al. (US 2019/0369192 A1) teaches a system and method for Nyquist ghost correction in medical imaging.	Chen et al. (US 2016/0041248 A1) teaches an MRI system with ghost artifact reduction.	Feiweier (US 2007/0055137 A1) teaches a method and apparatus for reduction of Nyquist ghosts in MRI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852